Proceeding pursuant to CPLR article 78 with respect to a determination of the County Court, Nassau County (Wexner, J.), entered October 17, 1997, classifying the petitioner as a level three sex offender under the Sex Offender Registration Act (see, Correction Law § 168 et seq.).
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
The petitioner’s contentions are not properly reviewable in the matter before us. Bracken, J. P., Rosenblatt, Ritter and Florio, JJ., concur.